Appeal from a resentence of the Ontario County Court (Frederick G. Reed, A.J.), rendered July 9, 2014. Defendant was resentenced upon his conviction of burglary in the second degree (two counts), grand larceny in the third degree (two counts), grand larceny in the fourth degree (two counts), and criminal mischief in the third degree (two counts).
It is hereby ordered that the resentence so appealed from is unanimously modified on the law by vacating the resentence imposed for grand larceny in the third degree under count two of the indictment, and as modified the resentence is affirmed, and the matter is remitted to Ontario County Court for sentencing on the conviction of petit larceny under count two of the indictment.
Same memorandum as in People v Barnes ([appeal No. 1] 139 AD3d 1371 [2016]).
Present — Centra, J.P., Carni, DeJoseph, Curran and Scudder, JJ.